Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Application Status
	Applicants' amendments and arguments filed in their response dated 11/02/2021 are acknowledged. In said response dated 11/02/2021 applicants’ have amended claims 1 and 11-13 and cancelled claim 10. Thus, amended claims 1-2, 6-8 and 11-14 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
New-Double Patenting rejection
Necessitated by claim amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-2, 6-8 and 11-14 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application amended claims 1, 10, 13-15 and 22-23 (dated 11/17/2021) of Andersen et al., 16/482,741 (US 2019/0345470). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1, 10, 13-15 and 22-23 of the recited reference co-pending application Andersen et al., 16/482,741 (US 2019/0345470) above encompass a genus of polypeptides and variants having alpha-amylase activity; said reference polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 has 99.7% and 97.4% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignments) including the amino acid substitutions and the preferred embodiments in said reference co-pending application also comprising amino acid residue modifications corresponding to 140, 181… and 476 of SEQ ID NO: 1 (see page 2 specification and original claims of Andersen et al., 16/482,741; US 2019/0345470), that overlaps with the genus of polypeptides and variants having alpha-amylase activity as claimed in claims 1-2, 6-8 and 11-14 of the instant application, and falls entirely within the scope of co-pending claims 1, 10, 13-15 and 22-23 in co-pending reference application of Andersen et al., 16/482,741 (US 2019/0345470).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
New-Claim Rejections: 35 USC § 102 (AIA ) 
Necessitated by claim amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 7-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al., (US 10,017,752). 
Claim 1-2, 7-8 and 12-14 of the instant application as interpreted are directed to a cleaning composition comprising a variant alpha-amylase having at least 90% sequence identity to SEQ ID NO: 1 and comprising a modification at amino acid residue positions corresponding to 109, 1, … and 391 (as in claim 1); and said variant alpha-amylase further 
Andersen et al., (US 10,017,752) disclose a cleaning composition comprising variant alpha-amylases and said reference alpha-amylase having 90% sequence identity to SEQ ID NO: 1 of the instant invention and comprising the following amino acid residue substitutions E391Q, D183T and E260P (see provided sequence alignment). Applicants’ are directed to the following sections in Andersen et al., (US 10,017,752): Abstract; cleaning compositions: col. 36, lines 36-44, and cols. 45-46; and entire document. 
Therefore, the reference Andersen et al., (US 10,017,752) is deemed to anticipate claims 1-2, 7-8 and 12-14 as written and when given the broadest reasonable interpretation.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 1-2, 6-8 and 11-14 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application amended claims 1, 10, 13-15 and 22-23 (dated 11/17/2021) of Andersen et al., 16/482,741 (US 2019/0345470).
Claims 1-2, 7-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al., (US 10,017,752). 
Conclusion
	None of the claims are allowable. Claims 1-2, 6-8 and 11-14 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652